DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 24 and 25 are objected to because of the following informalities: Claim 24 recites “The rifle bipod of claim” but does not recite which claim it depends from therefore the metes and bounds of the claim cannot be determined. Claim 25 depends from claim 24. Since the metes and bounds of the claims cannot be determined the claims are withdrawn from consideration for this action. Appropriate correction is required.
Specification
The use of the terms Picatinny®, Weaver®, Keymod™ and M-LOK®, which are trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “biasing element” must be shown 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the bipod including an urging element, does not reasonably provide enablement for the urging element configured so that an urging force thereof is user-configurable.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not disclose any manner for a user to configure an urging force of the urging element.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 contains the trademarks/trade names Picatinny®, Weaver®, Keymod™ and M-LOK®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 11, 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatch (US Patent 9,903,528) in view of Yehle et al. (US Patent Application Publication 2017/0248385). Hatch discloses a rifle bipod comprising: a rifle support (120) having structure for operatively receiving and supporting a portion of a rifle; two legs (110a, 110b) each having a tubular upper and lower portion (210, 220, 230, 240) telescopically arranged with an urging element (725, 595b, 495b) operatively urging said portions into an extended position and having a cam lock (475a, 475b, 490a, 490b, 590a, 590b) arrangement having structure to allow infinite length adjustability between the telescoping upper and lower portions, each leg further having a foot attachment (715) having structure to releasably receive interchangeable feet (710) (since the feet are removable it is inherent that they can be interchanged) whereby each leg is operatively able to engage a surface; and a stabilizing arrangement (970) pivotably attaching the legs to the rifle support at a commensurate off-vertical angle and a linkage (980) having structure to .

With regards to claim 2. The rifle bipod of claim 1, wherein the rifle support is configured to receive a rifle by defining a suitable rail attachment selected from a group consisting of a Picatinny® rail, a Weaver® rail, a NATO accessory rail, a Warsaw Pact rail, a UIT rail, KeyMod™, and M-LOK®. (see Figures both Hatch and Yehle et al.)

With regards to claim 5. The rifle bipod of claim 1, wherein the rifle support is located at or proximate an apex of a triangle formed by the pivotally attached legs and the rifle support has structure to receive and support a portion of a rifle such that a barrel of said rifle is above or below the apex. (see Figures both Hatch and Yehle et al.)

With regards to claim 8. The rifle bipod of claim 1, wherein the urging element includes a spring arranged within the telescoping upper and lower portions. (Hatch 720, 495b, 595b)

With regards to claim 9. The rifle bipod of claim 1, wherein an urging force provided by the urging element is selected according to a weight of a firearm to be supported by the bipod. It is obvious, if not inherent, that the spring force would be based off the weight of a firearm being supported since the bipod of Hatch is designed for a firearm)

With regards to claim 10. The rifle bipod of claim 1, wherein the urging element has structure so that an urging force thereof is user-configurable according to a weight of a firearm to be supported by the bipod. (Hatch col. 11, lines 25-45)

With regards to claim 11. The rifle bipod of claim 1, wherein the cam lock arrangement comprises an over-center locking arrangement to secure the cam lock arrangement when locked. (Hatch Figs 4b)

With regards to claim 16. The rifle bipod of claim 1, which includes interchangeable feet selected from a group consisting of claw feet, stake feet, magnetic attachment feet, and non-slip knob feet. (Hatch Fig. 7)

With regards to claim 17. The rifle bipod of claim 1, wherein the stabilizing arrangement has structure (Hatch at surface 975a, 975b) to allow the legs to be swiveled into a storage position wherein the legs lie longitudinally with a firearm received by the rifle support.



Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatch in view of Yehle et al. as applied to claim 1 above and further in view of Potterfield et al. (US Patent Application Publication 2008/0295379). Although neither Hatch nor Yehle et al. expressly disclose the rifle bipod wherein the foot attachment on each leg includes an interference-fit or press-fit attachment, Potterfield et al. does. (Potterfield et al. par. 0040) All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing easy interchangeable feet configurable according to the condition the bipod assembly is expected to be used in, without the use of a tool, as taught by Potterfield et al. to one of ordinary skill in the art before the effective filing date of the invention.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatch in view of Yehle et al. as applied to claim 1 above and further in view of Potterfield et al. (US Patent Application Publication 2009/0000175). Although neither Hatch nor Yehle et al. expressly disclose the rifle bipod, wherein the cam lock arrangement comprises a rotatable annulus (566, 572) having an internally interspaced pattern configured to complementarily receive and capture a pin (574) defined on a leg to allow length adjustability between the telescoping upper and . 

 Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatch in view of Yehle et al. as applied to claim 1 above and further in view of White (US Patent 7,347,402) Although neither Hatch nor Yehle et al. expressly disclose the rifle bipod wherein the cam lock arrangement comprises a rotatable annulus eccentrically arranged about each leg and configured so that rotation of said annulus urges the eccentric annulus against the tubular portions to lock said telescoping portions in position with respect to each other, White teaches such a locking arrangement. White teaches a locking arrangement for a weapon rest wherein the lock arrangement comprises a rotatable annulus (116) eccentrically arranged about telescoping legs and configured so that rotation of said annulus urges the eccentric annulus against the tubular portions to lock said telescoping portions in position with respect to each other. (col. 2, lines 25-27) The claim would have been obvious because the substitution of one known element for another would have yielded the predictable results of providing quick minute changes to the telescoping elements to one of ordinary skill in the art.

Allowable Subject Matter
Claims 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to disclose the rifle bipod of claim 1 and further including the stabilizing arrangement comprising an inverted triangular member with the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641